Exhibit 10.1

 

FIFTH AMENDMENT

 

FIFTH AMENDMENT, dated as of April 22, 2005 (this “Amendment”), to the Amended
and Restated Credit Agreement, dated as of July 8, 2002 (as amended,
supplemented or otherwise modified, including by the First Amendment, dated as
of November 25, 2003, the Optional Increase Amendment, dated as of January 14,
2004, the Third Amendment, dated as of March 26, 2004, and the Fourth Amendment,
dated as of November 4, 2004, the “Credit Agreement”), among SIX FLAGS, INC., a
Delaware corporation (“Parent”), SIX FLAGS OPERATIONS INC., a Delaware
corporation (“Holdings”), SIX FLAGS THEME PARKS INC., a Delaware corporation
(the “Primary Borrower”), the Foreign Subsidiary Borrowers from time to time
parties to the Credit Agreement (together with the Primary Borrower, the
“Borrowers”), the several banks and other financial institutions or entities
from time to time parties to the Credit Agreement, THE BANK OF NEW YORK and BANK
OF AMERICA, N.A., as syndication agents, CREDIT LYONNAIS, NEW YORK BRANCH, as
documentation agent, and LEHMAN COMMERCIAL PAPER INC., as administrative agent
(in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make and
have made loans and other extensions of credit to the Borrowers;

 

WHEREAS, the Borrowers have requested and, upon this Amendment becoming
effective, the Lenders will have agreed, that certain provisions of the Credit
Agreement be amended in the manner provided for in this Amendment; and

 

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other valuable consideration the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.                  DEFINITIONS.  Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

 

SECTION 2.                  AMENDMENTS TO THE CREDIT AGREEMENT.

 

2.1                                 Amendments to Section 1.1 of the Credit
Agreement (Defined Terms).

 


(A)                                  THE DEFINITION OF “L/C COMMITMENT” IN
SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING THEREFROM THE
NUMBER “$25,000,000” AND SUBSTITUTING IN LIEU THEREOF THE NUMBER “$40,000,000”.

 


(B)                               SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY
AMENDED BY INSERTING THE FOLLOWING NEW DEFINITIONS IN THE APPROPRIATE
ALPHABETICAL ORDER:

 

“C$”:  lawful currency of Canada.

 

--------------------------------------------------------------------------------


 

“Canadian Subsidiary”:  the collective reference to Parc Six Flags Montreal,
S.E.C., a Quebec limited partnership, and Parc Six Flags Montreal Inc., a Quebec
corporation, the general partner thereof.

 

2.2                                 Amendments to Section 10.2 of the Credit
Agreement (Indebtedness).  Section 10.2 of the Credit Agreement is hereby
amended by (a) deleting the word “and” at the end of Section 10.2(h), (b)
deleting the “.” at the end of Section 10.2(i) and substituting “; and” in lieu
thereof and (c) inserting the following at the end thereof:

 

(j)                  Indebtedness of the Canadian Subsidiary in an aggregate
principal amount not in excess of C$35,000,000 at any one time outstanding.

 

2.3                                 Amendments to Section 10.3 of the Credit
Agreement (Liens).  Section 10.3 of the Credit Agreement is hereby amended by
(a) deleting the word “and” at the end of Section 10.3(i), (b) deleting the “.”
at the end of Section 10.3(j) and substituting “; and” in lieu thereof and (c)
inserting the following at the end thereof:

 

(k)               Liens on the Property of the Canadian Subsidiary securing
Indebtedness to the extent such Indebtedness is permitted under Section 10.2(j).

 

SECTION 3.                  CONDITIONS PRECEDENT.  This Amendment shall become
effective on and as of the date (the “Amendment Effective Date”) on which (a)
the Administrative Agent shall have received (i) an executed counterpart of this
Amendment, duly executed and delivered by a duly authorized officer of each of
Parent, Holdings and the Primary Borrower, (ii) executed Lender Consent Letters
(or facsimile transmissions thereof), substantially in the form of Exhibit A
hereto (“Lender Consent Letters”), from the Required Lenders and each Issuing
Lender and (iii) an executed Acknowledgment and Consent, substantially in the
form of Exhibit B hereto, from each Guarantor and (b) the Primary Borrower shall
have paid all fees required to be paid, and expenses for which invoices have
been presented (including fees, disbursements and other charges of counsel to
the Agents), in connection with the Credit Agreement.

 

SECTION 4.                  REPRESENTATIONS AND WARRANTIES; NO DEFAULT. On and
as of the date hereof, and after giving effect to this Amendment, (a) each of
Parent, Holdings and the Primary Borrower certifies that no Default or Event of
Default has occurred and is continuing and (b) each of Parent, Holdings and the
Primary Borrower confirms, reaffirms and restates that the representations and
warranties made by the Loan Parties in the Loan Documents are true and correct
in all material respects, except to the extent such representations and
warranties expressly relate to a specific earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date.

 

SECTION 5.                  REFERENCE TO AND EFFECT ON THE LOAN DOCUMENTS.  On
and after the Amendment Effective Date, each reference in the Credit Agreement
to “this Agreement”, “hereunder”, “hereof” or words of like import referring to
the Credit Agreement, and each reference in the other Loan Documents to “the
Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended hereby.  Except as expressly amended

 

2

--------------------------------------------------------------------------------


 

herein, all of the provisions of the Credit Agreement and the other Loan
Documents are and shall remain in full force and effect in accordance with the
terms thereof and are hereby in all respects ratified and confirmed.  The
execution, delivery and effectiveness of this Amendment shall not be deemed to
be a waiver of, or consent to, or a modification or amendment of, any other term
or condition of the Credit Agreement or any other Loan Document or to prejudice
any other right or rights which the Agents or the Lenders may now have or may
have in the future under or in connection with the Credit Agreement or any of
the instruments or agreements referred to therein, as the same may be amended
from time to time.

 

SECTION 6.                  COUNTERPARTS.  This Amendment may be executed by one
or more of the parties hereto in any number of separate counterparts and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Amendment by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Amendment signed by all the
parties shall be lodged with the Primary Borrower and the Administrative Agent.

 

SECTION 7.                  PAYMENT OF EXPENSES.  The Primary Borrower agrees to
pay or reimburse the Administrative Agent for all of its reasonable
out-of-pocket costs and expenses incurred in connection with this Amendment and
any other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable fees and
disbursements of counsel to the Administrative Agent.

 

SECTION 8.                  GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.

 

 

 

SIX FLAGS, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

SIX FLAGS OPERATIONS INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

SIX FLAGS THEME PARKS INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

LEHMAN COMMERCIAL PAPER INC.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

Fifth Amendment to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LENDER CONSENT LETTER

 

SIX FLAGS AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF JULY 8, 2002

 

To:                Lehman Commercial Paper Inc.,
as Administrative Agent

745 Seventh Avenue

New York, New York 10019

Attention:  Michelle Rosolinsky

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Credit Agreement, dated as of July
8, 2002 (as amended, supplemented or otherwise modified, including by the First
Amendment, dated as of November 25, 2003, the Optional Increase Amendment, dated
as of January 14, 2004, the Third Amendment, dated as of March 26, 2004, and the
Fourth Amendment, dated as of November 4, 2004, the “Credit Agreement”), among
Six Flags, Inc., a Delaware corporation, Six Flags Operations Inc., a Delaware
corporation, Six Flags Theme Parks Inc., a Delaware corporation (the “Primary
Borrower”), each Foreign Subsidiary Borrower (together with the Primary
Borrower, the “Borrowers”), the Lenders from time to time parties to the Credit
Agreement, The Bank of New York and Bank of America, N.A., as Syndication
Agents, Credit Lyonnais, New York Branch, as Documentation Agent, and Lehman
Commercial Paper Inc., as Administrative Agent.  Unless otherwise defined
herein, capitalized terms used herein and defined in the Credit Agreement are
used herein as therein defined.

 

The Borrowers have requested that the Lenders consent to amend the Credit
Agreement on the terms described in the Fifth Amendment (the “Amendment”) to
which a form of this Lender Consent Letter is attached as Exhibit A.

 

Pursuant to Section 13.1(a) of the Credit Agreement, the undersigned Lender
hereby irrevocably consents to the execution by the Administrative Agent of the
Amendment.

 

 

Very truly yours,

 

 

 

 

 

 

(NAME OF LENDER)

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

Dated as of April 22, 2005

 

Lender Consent

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ACKNOWLEDGMENT AND CONSENT
TO THE FIFTH AMENDMENT
TO THE AMENDED AND RESTATED CREDIT AGREEMENT

 

Reference is made to the Amended and Restated Credit Agreement described in the
foregoing Fifth Amendment (the “Credit Agreement”; terms defined in the Credit
Agreement and used in this Acknowledgement and Consent shall have the meanings
given to such terms in the Credit Agreement) and the Guarantee and Collateral
Agreement, dated as of November 5, 1999, made by the Grantors in favor of the
Administrative Agent, for the benefit of the Lenders.  Each of the undersigned
Guarantors hereby (a) consents to the foregoing Fifth Amendment and the
transactions contemplated thereby and (b) agrees and acknowledges that all
guarantees and grants of security interests contained in the Guarantee and
Collateral Agreement are, and shall remain, in full force and effect after
giving effect to the foregoing Fifth Amendment and all prior modifications, if
any, to the Credit Agreement.

 

(Rest of page left intentionally blank.)

 

--------------------------------------------------------------------------------


 

 

SIX FLAGS, INC.

 

 

 

 

 

By:

 

 

 

 

James M. Coughlin

 

 

Vice President

 

 

 

 

 

SIX FLAGS OPERATIONS INC.

 

 

 

 

 

By:

 

 

 

 

James M. Coughlin

 

 

Vice President

 

Acknowledgment and Consent

 

--------------------------------------------------------------------------------


 

 

ASTROWORLD GP LLC

 

ASTROWORLD LP LLC

 

AURORA CAMPGROUND, INC.

 

DARIEN LAKE MANAGEMENT COMPANY, INC.

 

DARIEN LAKE THEME PARK AND CAMPING RESORT, INC.

 

ENCHANTED PARKS, INC.

 

FIESTA TEXAS, INC.

 

FRONTIER CITY PROPERTIES, INC.

 

FUNTIME, INC.

 

FUNTIME PARKS, INC.

 

GREAT ESCAPE HOLDING INC.

 

GREAT ESCAPE LLC

 

GREAT ESCAPE THEME PARK LLC

 

HURRICANE HARBOR GP LLC

 

HURRICANE HARBOR LP LLC

 

INDIANA PARKS, INC.

 

KKI, LLC

 

MWM HOLDINGS INC.

 

OHIO CAMPGROUNDS INC.

 

OHIO HOTEL LLC

 

PARK MANAGEMENT CORP.

 

PP DATA SERVICES INC.

 

PREMIER INTERNATIONAL HOLDINGS INC.

 

PREMIER PARKS HOLDINGS INC.

 

PREMIER PARKS OF COLORADO INC.

 

PREMIER WATERWORLD CONCORD INC.

 

PREMIER WATERWORLD SACRAMENTO INC.

 

RIVERSIDE PARK ENTERPRISES, INC.

 

SAN ANTONIO PARK GP, LLC

 

SFJ MANAGEMENT INC.

 

SFTP INC.

 

SFTP SAN ANTONIO GP, INC.

 

SFTP SAN ANTONIO, INC.

 

SFTP SAN ANTONIO II, INC

 

STUART AMUSEMENT COMPANY

 

TIERCO MARYLAND, INC.

 

TIERCO WATER PARK, INC.

 

WYANDOT LAKE, INC.

 

 

 

 

 

By:

 

 

 

 

James M. Coughlin

 

 

Vice President

 

--------------------------------------------------------------------------------


 

 

SF SPLASHTOWN INC.

 

SF SPLASHTOWN GP INC.

 

SIX FLAGS EVENTS INC.

 

SIX FLAGS EVENTS HOLDING CORP.

 

SIX FLAGS SERVICES, INC.

 

SIX FLAGS SERVICES OF ILLINOIS, INC.

 

SIX FLAGS SERVICES OF MISSOURI, INC.

 

 

 

 

 

By:

 

 

 

 

James M. Coughlin

 

 

Vice President

 

 

 

 

 

ASTROWORLD LP

 

 

 

 

 

By:

Astroworld GP LLC,
its General Partner

 

 

 

 

 

 

By:

 

 

 

 

James M. Coughlin

 

 

Vice President

 

 

 

 

 

ELITCH GARDENS L.P.

 

 

 

By:

Premier Parks of Colorado Inc.,
its General Partner

 

 

 

 

 

 

By:

 

 

 

 

James M. Coughlin

 

 

Vice President

 

--------------------------------------------------------------------------------


 

 

FRONTIER CITY PARTNERS LIMITED
PARTNERSHIP

 

 

 

By:

Frontier City Properties, Inc.,
its General Partner

 

 

 

 

 

 

By:

 

 

 

 

James M. Coughlin

 

 

Vice President

 

 

 

 

 

HURRICANE HARBOR LP

 

 

 

By:

Hurricane Harbor GP LLC,
its General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

James M. Coughlin

 

 

Vice President

 

 

 

 

 

SF PARTNERSHIP

 

 

 

By:

Six Flags Theme Parks Inc.,
its General Partner

 

 

 

 

 

 

By:

 

 

 

 

James M. Coughlin

 

 

Vice President

 

 

 

 

 

SIX FLAGS SAN ANTONIO, L.P.

 

 

 

By:

SFTP San Antonio GP, Inc.,
its General Partner

 

 

 

 

 

 

By:

 

 

 

 

James M. Coughlin

 

 

Vice President

 

--------------------------------------------------------------------------------


 

 

SIX FLAGS SPLASHTOWN L.P.

 

 

 

By:

SF Splashtown GP Inc.,
its General Partner

 

 

 

 

 

 

By:

 

 

 

 

James M. Coughlin

 

 

Vice President

 

 

 

 

 

SIX FLAGS EVENTS L.P.

 

 

 

By:

Six Flags Events Inc.,
its General Partner

 

 

 

 

 

 

By:

 

 

 

 

James M. Coughlin

 

 

Vice President

 

 

 

 

 

SAN ANTONIO THEME PARK, L.P.

 

 

 

By:

San Antonio Park GP, LLC,
its General Partner

 

 

 

 

 

 

By:

 

 

 

 

James M. Coughlin

 

 

Vice President

 

--------------------------------------------------------------------------------